Title: Aug. 11th. 1769. Fryday.
From: Adams, John
To: 


       Mr. Tudor came, for the first Time and attended the Office, all Day, and paid me £10 St.—In the Morning I went to take View of Mr. Copelys Copley’s Pictures, and afterwards to hear News of the Letters arrived in Scott. The Mystery of Iniquity, seems to be unravelled.
       Spent the Evening at Mr. Wm. Coopers, the Dr. came in and was very social. He came from a Meeting of the Overseers of the Colledge, at Cambridge, which was called to advise the Corporation to proceed to the Choice of a President.
      